ITEM 77O (1) ADVANTAGE FUNDS, INC. -DREYFUS STRATEGIC VALUE FUND On May 2, 2013, Dreyfus Strategic Value Fund, a series of Advantage Funds, Inc. (the "Fund"), purchased 199,106 shares of common stock issued by ING U.S., Inc. (CUSIP No. 45685E106) (the "Common Stock") at a purchase price of $19.50 per share including an underwriting discount of $0.706875 per share. The Common Stock was purchased from Morgan Stanley& Co. LLC, Goldman, Sachs & Co., Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc. and J.P. Morgan Securities LLC, members of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Morgan Stanley& Co. LLC Goldman, Sachs& Co. Citigroup Global Markets Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. J.P. Morgan Securities LLC ING Financial Markets LLC Barclays Capital Inc. RBC Capital Markets, LLC SunTrust Robinson Humphrey, Inc. Evercore Group L.L.C. Keefe, Bruyette & Woods, Inc. Raymond James Financial, Inc. Wells Fargo Securities, LLC Sandler O'Neill & Partners, L.P. BNY Mellon Capital Markets, LLC Commerzmarkets LLC HSBC Securities (USA) Inc. Mediobanca-Banca di Credito Finanziario S.p.A. Piper Jaffray & Co. Samuel A. Ramirez & Company, Inc. The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 24, 2013. These materials include additional information about the terms of the transaction. ITEM 77O (2) ADVANTAGE FUNDS, INC. -DREYFUS OPPORTUNISTIC U.S. STOCK FUND On September 11, 2012, Dreyfus Opportunistic U.S. Stock Fund, a series of Advantage Funds, Inc. (the "Fund"), purchased 2,470 shares of common stock issued by American International Group, Inc. (CUSIP No. 026874784) (the "Common Stock") at a purchase price of $32.50 per share including an underwriting discount of $0.121875 per share. The Common Stock was purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner& Smith Incorporated Barclays Capital Inc. Citigroup Global Markets Inc. Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. Goldman, Sachs& Co. J.P. Morgan Securities LLC Macquarie Capital (USA) Inc. Morgan Stanley& Co. LLC RBC Capital Markets, LLC UBS Securities LLC Wells Fargo Securities, LLC BNP Paribas Securities Corp. HSBC Securities (USA) Inc. Piper Jaffray & Co. RBS Securities Inc. Santander Investment Securities Inc. Standard Chartered Bank ING Financial Markets LLC Blaylock Robert Van, LLC CastleOak Securities, L.P. Drexel Hamilton, LLC Lebenthal & Co., LLC Loop Capital Markets LLC Mizuho Securities USA Inc. Natixis Securities Americas LLC Nomura Securities International, Inc. PNC Capital Markets LLC Raymond James & Associates, Inc. Scotia Capital (USA) Inc. SG Americas Securities, LLC SMBC Nikko Capital Markets Limited UniCredit Capital Markets LLC BNY Mellon Capital Markets, LLC C.L. King & Associates, Inc. Dowling & Partners Securities, LLC Keefe Bruyette & Woods, Inc. MFR Securities, Inc. Mischler Financial Group, Inc. Muriel Siebert & Co., Inc. Samuel A. Ramirez & Company, Inc. Sanford C. Bernstein & Co., LLC Sterne, Agee & Leach, Inc. Stifel, Nicolaus & Company, Incorporated Toussaint Capital Partners, LLC The Williams Capital Group, L.P. Atlantic Equities LLC Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 11, 2012. These materials include additional information about the terms of the transaction.
